Citation Nr: 1402900	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-27 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1.  Entitlement to service-connection for a heart condition to include a myocardial infraction and coronary atherosclerosis, to include as secondary to PTSD and hypertension.

2.  Entitlement to service-connection for hypertension, to include as secondary to PTSD.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to May 1971 and December 2003 to April 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The issue of a myocardial infraction and coronary atherosclerosis has been recharacterized as noted on the title page to better reflect the Veteran's contentions

The Veteran testified at a videoconference hearing in front of the undersigned acting Veteran's Law Judge (VLJ) in January 2013.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has asserted hypertension and a heart condition to include a myocardial infraction and coronary atherosclerosis have occurred as secondary to his service-connected PTSD.  The Board finds that additional notification and medical clarification is required.  Although the Veteran has been furnished with duty to assist and notify letters in June 2007 and November 2008, the Veteran has not been furnished with 38 C.F.R. § 3.159(b) notice addressing the type of evidence needed to substantiate a secondary service connection claim under 38 C.F.R. § 3.310.  Corrective notice in this regard is thus needed.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See McClendon, 20 Vet. App. at 83.  

The Veteran essentially asserts his pre-existing hypertension was aggravated by his period of active duty.  The Veteran asserts stress aggravated his condition.  The Veteran has a current hypertension condition and service treatment records (STRs) indicate the Veteran was treated for hypertension problems during active duty.  See September 2004 STR.  Further, the Board finds the Veteran is competent to state what he experienced during service and the Board has no reason to doubt the credibility regarding symptoms of stress.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Therefore, the record indicates symptoms of stress during active duty may have aggravated his hypertension during service.  As the Veteran has not been afforded a VA examination to determine the current nature and etiology of the claimed disability, he must be provided such an examination on remand.  See McLendon, Supra.  

The Veteran asserts his heart condition to include a myocardial infraction and coronary atherosclerosis was caused by active duty or is secondary to his hypertension.  The Veteran essentially contends elevated cholesterol levels found within a year post active duty suggests his heart condition onset during service.  See e.g. March 2005 private treatment record and October 2005 VA treatment record.  The Board notes the Veteran had slightly elevated cholesterol and low HDL cholesterol in April 1997.  See private treatment letter dated April 1997.  Given all of these considerations, a VA examination is necessary to decide the claim.  See McLendon v. Nicholson, supra.  

Accordingly, the case is REMANDED for the following action:

1.  A letter must be sent to the Veteran explaining
the provisions of 38 C.F.R. § 3.310  and the type of evidence needed to substantiate a claim for service connection for hypertension and a heart condition as secondary to his service-connected PTSD.  He must be afforded a reasonable period of time in which to respond.

2.  Associate pertinent VA treatment records dated since April 2011 with the claims file.  If no such records are available, this must be noted in the file.

3.  After completing any further development deemed necessary, schedule the Veteran for a VA cardiology examination with an appropriate examiner to evaluate the nature and etiology of the Veteran's current hypertension and heart condition.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination must note review of the file.  Relevant Virtual VA and VBMS records (if any) must be reviewed.

For both issues, the examiner must address the question of whether the hypertension and heart condition clearly and unmistakably preexisted the second period of service (2003-2005).  If so, the examiner must opine whether the disorders clearly and unmistakably did not undergo a worsening in service.  

If one or both disorders is/are not found to have clearly and unmistakably preexisted the second period of service, please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability was caused by active duty.  

Also, the examiner is requested to provide an opinion as to whether it is at least as likely as not that either disorder was caused or permanently worsened (aggravated) by the Veteran's service-connected PTSD. 

Finally, for the claimed heart condition, please provide an opinion as to whether it is at least as likely as not that such disability was caused or aggravated by hypertension.

The examiner must reconcile any opinion with all other clinical evidence of record.  A complete rationale must be provided for any opinion expressed.

4.  Following completion of the above, the RO must readjudicate the Veteran's claims. Consideration must be given to all additional evidence received since issuance of the most recent statement of the case. If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond. Thereafter, the case must be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


